UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-54521 CUSIP NUMBER: 0264 0K107 (Check One): [X] Form 10-K[ ] Form 20-F[ ] Form 11-K[ ] Form 10-Q [ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: June 30, 2013 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION AMERICAN GRAPHITE TECHNOLOGIES INC. Full Name of Registrant Former Name if Applicable 3651 Lindell Road, Suite D#422 Address of Principal Executive Office (Street and Number) Las Vegas, NV 89103 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-K for the fiscal year ended June 30, 2013 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.Certain events and activities during and subsequent to the end of the reporting period required the reallocation of time normally used for the preparation of the report.The Registrant’s independent auditors will also not be able to complete their review of the financial statements prior to September 30, 2013. 1 PART IV – OTHER INFORMATION (1 ) Name and telephone number of person to contact in regard to this notification Rick Walchuk 473-8227 (Name) (Area Code) (Telephone Number) (2 ) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] (3 ) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X]No [] Operating and other expenses for the fiscal year ended June 30, 2013 are expected to show anincrease of $529,442over the fiscal year ended June 30, 2012, due toexploration expenses of $24,468 (2013) as compared to $Nil (2012),increased office and general expenses of $91,020 (2013) as compared to $9,079 (2012), stock based compensation of $231,450(2013) with no comparable amount for 2012, increassed management fees of $55,000 (2013) as compared to $5,000 (2012), increased consulting fees of $134,576 (2013) as compared to $9,671 (2012), increased professional fees of $134,576 (2013) compared to $22,192 (2012) and interest expenses of $767 (2013) increased from $110 (2012).The substantial anticipated changes are due to the Company commencing operations on its proposed business plan in the graphene and graphite industries. AMERICAN GRAPHITE TECHNOLOGIES INC. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 30, 2013 By: /s/ Rick Walchuk Name: Rick Walchuk Title: President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary and Director ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
